Citation Nr: 9929544	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.  Service in Vietnam from February 1, 1967 to October 1, 
1967 is indicated by evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA)
St. Petersburg, Florida, Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
(PTSD).  

The veteran had also appealed a determination of the RO 
denying his claim for service connection for soft tissue 
sarcoma due to exposure to herbicide agents.  The veteran 
withdrew that issue from appellate consideration at the time 
of his February 1996 hearing.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 
(1998).

In September 1997 the Board remanded the veteran's claim to 
the RO for evidentiary development regarding VA clinical 
evaluations of his psychiatric condition and alleged in 
service stressors.  Following completion of the Board's 
remand instructions, the RO issued a May 1999 supplemental 
statement of the case that denied the veteran's claim for 
PTSD service connection.


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

2.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record. 



CONCLUSION OF LAW

PTSD was not incurred in or as a result of the veteran's 
service.  38 U.S.C.A.
§§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will first 
briefly review the law and regulations which are pertinent to 
this case.  The factual background of this case will then be 
described.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Relevant Law and Regulations

Service Connection

In general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service, or was manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1997).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).


PTSD

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen, 10 Vet. App. at 
138.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App. at 140. 

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  The Board is required to "make specific 
findings of fact as to whether or not the veteran was engaged 
in combat with the enemy and, if so, whether the claimed 
stressor is related to such combat."  Zarycki v. Brown, 6 
Vet. App. 90, 98 (1993). See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

If the claimed stressor is not combat related, "the veteran's 
lay testimony regarding [an] in-service stressors is 
insufficient, standing alone, to establish service connection 
and must be corroborated by 'credible evidence,'"  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Stated alternatively, in 
order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Further,  the issue of the occurrence of claimed in-service 
stressors is an adjudicative, and not a medical matter.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Well Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but it 
must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

A well-grounded claim for service connection for PTSD has 
been submitted when there is "medical evidence of a current 
(PTSD) disability, lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a 
nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet.App. 128, at 137 (1997).  

The well-grounded claim requirement parallels the rule 
applied in civil actions to determine whether a complaint has 
stated a cause of action -- a basis for affording the relief 
sought -- for which purpose the facts alleged are accepted as 
true.  Robinette v. Brown, 8 Vet. App. 71, 75 (1995).  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background

A May 1995 VA psychiatric examination medical and 
occupational history reflects, "He spent 9 months and 7 days 
in the combat zone in Vietnam.  On one occasion a NCO 
surprised him by committing suicide right in front of him 
with a gun shot to the mouth.  On another occasion ...[the 
veteran] heard a trip wire go off and upon investigating 
found the body of a little Vietnamese girl.  On still another 
occasion 'my 1LT had his legs blown off."  The examiner 
diagnosed the veteran with "Post-Traumatic Stress 
Disorder".  

The veteran testified in 1996 that he was not exposed to 
combat. In a written November 1994 statement he indicated 
that his claimed stressors were related to observing a fellow 
serviceman commit suicide by shooting himself in the mouth, 
the accidental death of an eleven year old civilian, 
observing an explosion during a mortar attack whereby an 
officer's legs were blown off and he rendered first-aid, 
coming under frequent mortar attack, watching a bridge he 
helped construct blow up twice and working "mortuary 
detail".

In part the Board's 1997 remand provided that the RO should, 
based upon a review of the veteran's claim file, prepare a 
summary of claimed stressors and submit with documentation, 
this information to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The remand required the 
RO to request USASCRUR to verify the incidents and the 
veteran's involvement.

In an October 1998 letter to USASCRUR, the RO requested 
information to verify whether the following incident occurred 
and whether the veteran was present: 

On his third day in country the veteran was sent from 
DaNang to
An Ho to pour concrete.  About one hour after his 
arrival at An Ho 
a sergeant walked up to about four feet from the 
veteran, turned his
back to the veteran, and took out his .45 automatic 
pistol and shot 
himself through his mouth blowing out the back of his 
skull all 
over the veteran.

The RO also requested information in connection with the 
alleged death of an eleven year old female civilian, an 
incident where the veteran allegedly was present near a jeep 
that took mortar fire , requiring him to render emergency 
first-aid to an officer whose legs were blown off, 
destruction of a bridge by the Viet Cong he helped to 
construct and taking sniper fire by the veteran.  The April 
1999 written response from USASCRUR provided general 
information that documented frequent casualties during 
transit from Danang to An Ho, "a portion of Liberty Bridge 
was destroyed by an underwater charge on September 6, 1967", 
and "[CRC] was WIA
at the Liberty Bridge on September 6, 1967".  USASCRUR did 
not specifically document the alleged civilian death and 
officer injury incidents, or that the veteran was physically 
present at the Liberty Bridge.

However, USASCRUR's April 1999 letter did include the 
following narrative:  First, "The Administrative Remarks 
(NAVPERS Form 601-13), dated October 1, 1967, that you 
provided, documents that [the veteran] was deployed to the 
Republic of Vietnam (RVN) during the period February 1 to 
October 1, 1967."  Second, "We have enclosed the 1967 
command history for the U.S. Naval Mobile Construction 
Battalion FOUR (NMCB-4), [the veteran's] unit of assignment 
during the period July 26, 1966 to February 9, 1968."  
Third, the 1967 Command History provides in part, "6 Feb 
Last flight of Main Body arrived at Danang, RVN", "9 Feb 
Ran first convoy from Danang to An Hoa", "3 Oct Completed 
Main Body movement to CBCEN Port Hueneme, Calif.".

The April 1999 USASCRUR letter continues, "We have enclosed 
a Report of Casualty (DD Form 1300), which documents that 
Gunnery Sergeant (GYSGT) [JEB], U.S. Marine Corps (USMC) died 
on February 8, 1967 as a result of an apparent self-inflicted 
gunshot wound to his head and mouth while at the CP Staff NCO 
Club.  The enclosed Vietnam Casualty Detail Report further 
documents this incident."  The actual Report of Casualty 
states, "Died 8 Feb 67 vicinity Danang Republic of Vietnam 
result of apparent self-inflicted gunshot wound in head and 
mouth while at CP Staff NCO Club".

In his November 1994 written statement the veteran described 
the incident, as follows: "On my 3rd day in country they 
needed someone to go to An Ho to pour some concrete. So I 
went.  When we got there we were meet by a sargent he was a 
alright guy.  About 1 hr later we were pouring the concrete.  
The back door to his office opened and he came out.  I spoke 
to him but he didn't even look at me, he turned around took 
out his 45 auto put it into his mouth and fired  I was only 
about 4 feet from him.  It was like it happened in slow 
motion.  I could see the back of his head blowing out, the 
blood from the head hit me in the face."

Analysis

Well Grounded Claim

As indicated above, the Board must first determine whether 
the veteran's claim of entitlement to service connection is 
well grounded.

In this case, the existing record contains a diagnosis of 
PTSD which has been related by competent medical personnel to 
incidents of service, as reported by the veteran.  As 
discussed above, the veteran's statements regarding stressors 
are presumed to be true for the limited purpose of 
establishing whether the claim is well grounded.  Therefore, 
all three components of a well-grounded PTSD claim have been 
established.  As such, the veteran's claim is well-grounded.  
Cohen v. Brown, 10 Vet. App. 128, at 137 (1997).

Having found that a veteran's claim is well grounded does not 
end the Board's inquiry.  Rather, it places upon VA the duty 
to assist a veteran in the development of the claim by 
affording the veteran a medical examination and by obtaining 
relevant records which could possibly substantiate the claim.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a).  In this case, the Board finds that all available 
evidence has been secured.  In particular, this case was 
remanded by the Board in September 1997 in order to obtain 
specific information.  The RO complied with the Board's 1997 
remand by obtaining from USASCRUR extensive records regarding 
the veteran's asserted in-service stressors.  Therefore, the 
Board finds that VA discharged its duty to assist the veteran 
in the development of his claim.  See 38 U.S.C.A. § 5107(a).

Standard of proof

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1998).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is in 
support of or against the claim or is in equipoise.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If the evidence is 
against the claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As discussed above, the evidentiary assertions presented to 
well ground a claim are presumed to be true for the limited 
purpose of ascertaining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, while the 
appellant's assertions are presumed for the limited purpose 
of ascertaining whether his claim is well grounded, the 
presumption of credibility does not extend beyond this 
predicate determination.  Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993).  The Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Discussion

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

The Board therefore has initially determined that the veteran 
was not "engaged in combat with the enemy".  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The veteran 
himself does not so allege, and there record contains no 
indication that he service in combat, including decorations 
and awards indicative of combat status.  Therefore, his 
assertions as to stressors, standing alone, must be 
corroborated by credible evidence.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

If, as here, there is no combat service, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The information that USASCRUR provided to the RO in April 
1999 did not specifically document the alleged civilian 
death, officer injury incident, the veteran's physical 
presence at Liberty Bridge or having come under sniper or 
mortar fire.  Other than documenting that his unit history 
includes references to these or similar events, the USASCRUR 
documentation does not verify these asserted stressors.  As a 
result, the Board finds that the veteran's assertions in 
connection with these stressors are not credible.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The third stressor asserted by the veteran as occurring in 
service involves his statement that he observed a Marine 
sergeant inflict fatal wounds upon himself by firing a gun 
into his mouth.  The Board, having carefully reviewed all of 
the evidence contained in the veteran's file, does not find 
this particular assertion to be credible.

In his November 1994 letter the veteran stated in part, 
"When we got there we were met by a sargent he was a alright 
guy.  About 1hr later we were pouring the concrete.  The back 
door to his office opened and he came out.   He turned around 
took out his 45 auto put it to his mouth and fired...".  The 
veteran made no reference to being located in or near a "CP 
Staff NCO Club".  Indeed, the veteran's statement indicates 
that the sergeant was on duty and was involved in a 
construction project.

However, the Report of Casualty that USASCRUR provided to the 
RO contains the following entry, "Died 8 Feb 67 vicinity 
Danang Republic of Vietnam result of apparent self-inflicted 
gun-shot wound in head and mouth while at CP Staff NCO 
Club".  This document does not refer to any construction-
related activities and does not indicate that the sergeant 
was on duty.  No witnesses are reported.  

The Board notes that because the records were provided by an 
agency of the U.S. Government, reliance thereupon is 
consistent with the well-recognized reliance placed by VA 
upon service department determinations.   38 C.F.R. §§  
3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Therefore, the Board resolves this factual conflict in favor 
of the USASCRUR documents, finding the Report of Casualty, 
which indicates that the sergeant shot himself at the NCO 
club, to be credible.  The veteran's assertion he was 
physically present when the suicide occurred, allegedly at a 
construction project, lacks sufficient credibility to 
establish an in-service stressor for PTSD.

In order to grant service connection for PTSD based on these 
alleged stressors, there must be credible independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressors.   Doran, 6 Vet. App. at 
288-89 (1994).  However, the veteran's statements and 
testimony concerning most of these events are vague and lack 
specific detail.  

In summary, the veteran has not established the second 
38 C.F.R. § 3.304(f) element, occurrence of in service 
stressors.  For this reason, the Board concludes that the 
preponderance of the evidence is against granting this claim.  
Therefore, the veteran's claim of entitlement to service 
connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



______________________________
Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board notes in passing that the Court's decision in Patton v. West, 12 Vet. App. 272 (1999) is 
inapplicable to this case.  Patton involved an allegation of non combat personal assault as the alleged 
stressor.  The Court noted that certain provisions in VA manual M21-1 applied to such claims.  Such is not 
the situation in this case.

